Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the use of the term “ring” is somewhat confusing as applicant defines “rings” in regard to the “the second rings”.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 6,6692,385. Although the claims at issue are not identical, they are not patentably distinct from each other because both claiming a similar goal assembly, apparatus, that includes an upper ring having openings, at least a lower ring in communication thereof, base plate, and a sock absorbing base, as the device is supported above a playing ground.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 8, the examiner is unclear what is meant by “wherein the bars terminate short of the center point in free ends that are attached to a top of a cylindrical winding drum extending downwardly below the third ring”.
	With respect to claim 10, the shock absorbing base, as define by the original disclosure (i.e. 80), in Figs. 9+ and [0040]+, the shock absorbing base includes the concentric rings and the elastic cords.  Thus, if the elastic cords are part of the shock absorbing base, how the extending therebetween?
	Same goes with respect to claim 14 which define the elastic cords not as part of the shock absorbing base.
	In addition, claim 14, lines 21-27 recites similar limitations as claim 8, and the examiner is not so clear what is that applicant sought to claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art of US patent “6,692,385” (hereinafter referred as “AAPA”).
	As per claim 1, AAPA discloses a goal assembly (10)(Figs. 1-8; [0027]-[0039]) comprising: 
	an upper ring extending in a horizonal plane and having an upper opening for receiving an object from above the upper opening (upper ring 12)(Figs. 1 and 2; [0029] and [0030]); 
	three lower rings each having a lower opening for passage of the object received from the upper opening, each of the lower rings being attached to the upper ring and extending inwardly and downwardly from the upper ring (lower rings 14)(Figs. 1 and 2; [0029] and [0030]); 
	a base plate positioned below and attached to the lower rings (base member 20 with attachment points 24foratatching to lower rings 14)(Figs. 2 and 3; [0031]); 
	and a shock adsorbing base attached to and elastically supported by the lower rings, the shock absorbing base being positioned beneath the upper ring and above the base plate, wherein the shock absorbing base absorbs a portion of a force generated by the object falling from the upper opening and contacting the shock absorbing base and thereafter the shock absorbing base redirects the object through one of the lower openings (shock absorbing means 34/36)(Fig. 4 and [0031]).
	As per claim 2, with respect to wherein the object is a basketball and the upper ring and the lower rings are basketball rims, note AAPA’s Fig. 8 ([0036] and [0037]) in conjunction to Figs. 1 and 2 as well as [0029] as the game to be played with a basketball and the rim sizes to receive basketball.
	As per claim 3, AAPA discloses wherein the upper ring and at least one of the lower rings are of a same diameter as a regulation basketball rim (Figs. 1 and 2; [0029]).
	As per claim 4, with respect to wherein at least one of the lower rings is at least one of a different size and a different shape than the upper ring, note Fig. 1 and [0029].
	As per claim 13, AAPA discloses including a support member adapted to attach to and support the base plate above a playing surface (Fig. 8 and [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claim 1 above, and further in view of Crisp US 2,694,572 (“Crisp”)  .
	As per claim 5, AAPA is not specific regarding wherein the shock absorbing base includes at least first and second rings, the first ring having a first diameter and being vertically spaced above and concentric with the second ring, and the second ring having a second diameter larger than the first diameter.
	However, Crisp discloses a shock absorbing base includes at least first and second rings, the first ring having a first diameter and being vertically spaced above and concentric with the second ring, and the second ring having a second diameter larger than the first diameter (device 10 to receive and bounce a basketball therefrom (i.e. shock absorbing) formed by concentric rings 26-28; with different diameter)(Figs. 1, 2 and 5; 1:55-2:20).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s shock absorbing base includes at least first and second rings, the first ring having a first diameter and being vertically spaced above and concentric with the second ring, and the second ring having a second diameter larger than the first diameter as taught by Crisp for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a basketball training device utilizing means to receive and bounce a basketball therefrom (i.e. shock absorbing means) while training a basketball player.  
	As per claim 6, Crisp discloses wherein the shock absorbing base includes a third ring being vertically spaced below and concentric with the second ring, the third ring having a third diameter larger than the second diameter (such as flange 18)(Figs. 1 and 5; 1:60+; also note 1:68-71 as the number of rings can be any desire number).
	As per claim 7, with respect to wherein the shock absorbing base includes a plurality of connector bars each extending in a radial direction outwardly from a center point of the shock absorbing base, the connector bars being positioned underneath and attached to the first, second and third rings, the examiner construed member 20 connecting rings 18-26-28 as such connector bars, extend between ring 18-26, and between 26-28 in Figs. 1-3 and 5; 1:68+.
	If there is any doubt regarding such interpretation, it is noted that it has been held that Where the only difference between a prior art product and a claimed product is the 
construction of the claimed product, the Federal Circuit have held “that the use of a one 
piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, forming member 20 as plurality of members to connect the rings to each other, would have been merely an obvious engineering choice that would have not changed the structure-operation of the device to include connecting means to connect the rings to each other.
	As per claim 8, with respect to wherein the bars terminate short of the center point in free ends that are attached to a top of a cylindrical winding drum extending downwardly below the third ring, to the best of his understanding the examiner construed the position of member 20 to be terminate at such position of ring 18 as in Figs, 1 and 3 (1:63+).  The modified Crisp’s member 20 would have been a plurality of connector bars, as “a bottom connector bar/s” (i.e. a connector between ring 26 and ring 18) would have been in such position.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Crisp as applied to claim 8 above, and further in view of Payton US 5,944,318 (“Payton”).
  	As per claim 9, AAPA - Crisp is not specific regarding including a plurality of elastic cords, each of the elastic cords wrapping around the winding drum and extending to an associated pair of the lower rings.
	However, the use of elastic cord as part of “shock absorbing means” is well known in goal type assemblies, as taught by Payton (elastic cords 32 connecting element 14 as projectile are been thrown thereof)(Figs. 1, 2, 12 and 13; 3:19-29; see 3:45+ as the use of the device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA- Payton’s with elastic cords connected thereto as taught by Payton for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a training game device utilizes return-bouncing means (i.e. shock absorber) that is stable and firm to return a thrown object while playing and training game by throwing objects and alike towards goal, target. 
	Within the modified device, the plurality of elastic cords, each of the elastic cords wrapping (as taught by Payton) around the winding drum and extending to an associated pair of the lower rings (as taught by Crisp). 
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA as applied to claim 1 above, and further in view of Payton.
	As per claim 10, AAPA is not specific regarding including a plurality of elastic cords, each of the elastic cords extending between the shock absorbing base and an associated pair of the lower rings.
	However, the use of elastic cord as part of “shock absorbing means” is well known in goal type assemblies, as taught by Payton (elastic cords 32 connecting element 14 as projectile are been thrown thereof)(Figs. 1, 2, 12 and 13; 3:19-29; see 3:45+ as the use of the device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA- Payton’s with elastic cords connected thereto as taught by Payton for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a training game device utilizes return-bouncing means (i.e. shock absorber) that is stable and firm to return a thrown object while playing and training game by throwing objects and alike towards goal, target. 
	Within the modified device, each of the elastic cords extending between the shock absorbing base and an associated pair of the lower rings (as taught by AAPA). 
	As per claim 11, with respect to including a plurality of tie bars, each of the tie bars being attached between the lower rings of one of the associated pairs of the lower rings, and wherein the elastic cords are each attached to an associated one of the tie bars, construed as the use of hooks 46 and loops 47 to connected the elastic cords to the frame; and grommets 44 upon target 14 as taught by Payton (Figs. 1 and 2; 3:6-18).
	Within the modified AAPA the elastic cords would have been connected via of the tie bars (as taught by Payton) being attached between the lower rings of one of the associated pairs of the lower rings (as taught by AAPA), and wherein the elastic cords are each attached to an associated one of the tie bars (as taught by Payton).
	In addition, a skilled artisan would have determined that any manner of connecting the elastic cords with the concentric rings is nothing more than an obvious user’s choice, without any more. 
	As per claim 12, with respect to wherein each of the cords extends from the shock absorbing base under the third ring and upwardly to the associated pair of lower rings, within the modified AAPA the elastic cords (as taught by Payton) would have been at such location below the lower rings (as taught by AAPA).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Crisp and Payton.

	As per claim 14,AAPA discloses a goal assembly (10)(Figs. 1-8; [0027]-[0039]) comprising: 
	an upper ring extending in a horizonal plane and having an upper opening for receiving an object from above the upper opening (upper ring 12)(Figs. 1 and 2; [0029] and [0030]); 
	three lower rings each having a lower opening for passage of the object received from the upper opening, each of the lower rings being attached to the upper ring and extending inwardly and downwardly from the upper ring (lower rings 14)(Figs. 1 and 2; [0029] and [0030]); 
	a base plate positioned below and attached to the lower rings (base member 20 with attachment points 24foratatching to lower rings 14)(Figs. 2 and 3; [0031]); 
	and a shock adsorbing base attached to and elastically supported by the lower rings, the shock absorbing base being positioned beneath the upper ring and above the base plate, wherein the shock absorbing base absorbs a portion of a force generated by the object falling from the upper opening and contacting the shock absorbing base and thereafter the shock absorbing base redirects the object through one of the lower openings (shock absorbing means 34/36)(Fig. 4 and [0031]); 
	a support member adapted to attach to and support the base plate above a playing surface (Fig. 8 and [0036]).
	AAPA is not specific regarding wherein the shock absorbing base includes three concentric rings vertically spaced apart with a smallest diameter top ring being in a top position, a largest diameter bottom ring being in a bottom position and an intermediate diameter middle ring being in an intermediate position between the top ring and the bottom ring; wherein the shock absorbing base includes a plurality of connector bars each extending in a radial direction outwardly from a center point of the shock absorbing base, the connector bars being positioned underneath and attached to the top, middle and second rings, the bars terminating short of the center point in free ends that are attached to a top of a cylindrical winding drum extending downwardly below the bottom ring; a plurality of elastic cords, each of the elastic cords wrapping around the winding drum and extending to an associated pair of the lower rings; a plurality of tie bars, each of the tie bars being attached between the lower rings of one of the associated pairs of the lower rings, and wherein each of the elastic cords extends from the winding drum, under the bottom ring and upwardly to an associated one of the tie bars; and a support member adapted to attach to and support the base plate above a playing surface.
	With respect to the shock absorbing means, Crisp discloses a shock absorbing base includes at least first and second rings, the first ring having a first diameter and being vertically spaced above and concentric with the second ring, and the second ring having a second diameter larger than the first diameter (device 10 to receive and bounce a basketball therefrom (i.e. shock absorbing) formed by concentric rings 26-28; with different diameter)(Figs. 1, 2 and 5; 1:55-2:20). Within Crisp there are three such rings (such as flange 18-26-28)(Figs. 1 and 5; 1:60+; also note 1:68-71 as the number of rings can be any desire number).Also, the connector bars being positioned underneath and attached to the first, second and third rings, the examiner construed member 20 connecting rings 18-26-28 as such connector bars, extend between ring 18-26, and between 26-28 in Figs. 1-3 and 5; 1:68+.
	If there is any doubt regarding such interpretation, it is noted that it has been held that Where the only difference between a prior art product and a claimed product is the 
construction of the claimed product, the Federal Circuit have held “that the use of a one 
piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	Thus, forming member 20 as plurality of members to connect the rings to each other, would have been merely an obvious engineering choice that would have not changed the structure-operation of the device to include connecting means to connect the rings to each other.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA’s shock absorbing base the shock absorbing base includes three concentric rings vertically spaced apart with a smallest diameter top ring being in a top position, a largest diameter bottom ring being in a bottom position and an intermediate diameter middle ring being in an intermediate position between the top ring and the bottom ring; wherein the shock absorbing base includes a plurality of connector bars each extending in a radial direction outwardly from a center point of the shock absorbing base, the connector bars being positioned underneath and attached to the top, middle and second rings, the bars terminating short of the center point in free ends that are attached to a top of a cylindrical winding drum extending downwardly below the bottom ring as taught by Crisp for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a basketball training device utilizing means to receive and bounce a basketball therefrom (i.e. shock absorbing means) while training a basketball player.  
	With respect to the elastic cords, the use of elastic cord as part of “shock absorbing means” is well known in goal type assemblies, as taught by Payton (elastic cords 32 connecting element 14 as projectile are been thrown thereof)(Figs. 1, 2, 12 and 13; 3:19-29; see 3:45+ as the use of the device).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form AAPA- Payton’s a plurality of elastic cords, each of the elastic cords wrapping around the winding drum and extending to an associated pair of the lower rings; a plurality of tie bars, each of the tie bars being attached between the lower rings of one of the associated pairs of the lower rings, and wherein each of the elastic cords extends from the winding drum, under the bottom ring and upwardly to an associated one of the tie bars; and a support member adapted to attach to and support the base plate above a playing surface as taught by Payton for the reason that a skilled artisan would have been motivated in applying a known technique to a known device ready for improvement to yield predictable results forming a training game device utilizes return-bouncing means (i.e. shock absorber) that is stable and firm to return a thrown object while playing and training game by throwing objects and alike towards goal, target. 
	Within the modified device, the plurality of elastic cords, each of the elastic cords wrapping (as taught by Payton) around the winding drum and extending to an associated pair of the lower rings (as taught by Crisp). 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                   10/31/2022       

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711